UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8−K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) June 23, 2011 SOUTHERN UNION COMPANY (Exact name of registrant as specified in its charter) Delaware 1-6407 75-0571592 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 5444 Westheimer Road Houston, Texas (Address of principal executive offices) 77056-5306 (Zip Code) Registrant's telephone number, including area code: (713) 989-2000 Check the appropriate box below if the Form 8−K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ࿠Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ࿠Soliciting material pursuant to Rule 14a−12 under the Exchange Act (17 CFR 240.14a−12) ࿠Pre−commencement communications pursuant to Rule 14d−2(b) under the Exchange Act (17 CFR 240.14d−2(b)) ࿠Pre−commencement communications pursuant to Rule 13e−4(c) under the Exchange Act (17 CFR 240.13e−4(c)) ITEM 8.01 OTHER EVENTS On June 23, 2011, Southern Union Company (the “Company”) issued a press release confirming receipt of a proposal from The Williams Companies, Inc. for all of the outstanding shares of common stock of the Company. Such press release and proposal are attached hereto as Exhibits 99.1 and 99.2, respectively, and incorporated herein by reference. ITEM 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit No.Exhibit Southern Union Company June 23, 2011 Press Release Proposal Letter from The Williams Companies, Inc. dated June 23, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SOUTHERN UNION COMPANY (Registrant) Date: June 24, 2011 By: /s/ Robert M. Kerrigan, III Robert M. Kerrigan, III Vice President - Assistant General Counsel and Secretary EXHIBIT INDEX Exhibit No.Description Southern Union Company June 23, 2011 Press Release Proposal Letter from The Williams Companies, Inc. dated June 23, 2011
